            Case 2:19-cv-04599-SVW-SS Document 14 Filed 05/30/19 Page 1 of 4 Page ID #:44
                                                                              ADRMOP,CLOSED,TRANSF
                                          U.S. District Court
                             California Northern District (San Francisco)
                           CIVIL DOCKET FOR CASE #: 3:19−cv−01520−SK

Fan v. Delta Air Lines, Inc.                                 Date Filed: 03/22/2019
Assigned to: Magistrate Judge Sallie Kim                     Date Terminated: 05/24/2019
Cause: 28:1332 Diversity−(Citizenship)                       Jury Demand: Plaintiff
                                                             Nature of Suit: 790 Labor: Other
                                                             Jurisdiction: Diversity
Plaintiff
Howard Fan                                     represented by Matthew John Matern
individually and on behalf of all others                      Matern Law Group, PC
similarly situated                                            1230 Rosecrans Avenue, Suite 200
                                                              Manhattan Beach, CA 90266
                                                              (310) 531−1900
                                                              Fax: (310) 531−1901
                                                              Email: MMatern@maternlawgroup.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            Eileen B. Goldsmith
                                                            Alshuler Berzon LLP
                                                            177 Post Street, Suite 300
                                                            San Francisco, CA 94108
                                                            415−421−7151
                                                            Fax: 415−362−8064
                                                            Email: egoldsmith@altshulerberzon.com
                                                            ATTORNEY TO BE NOTICED

                                                            Eric Prince Brown
                                                            Altshuler Berzon LLP
                                                            177 Post Street, Suite 300
                                                            San Francisco, CA 94108
                                                            415−421−7151
                                                            Fax: 415−362−8064
                                                            Email: ebrown@altber.com
                                                            ATTORNEY TO BE NOTICED

                                                            James M. Finberg
                                                            Altshuler Berzon LLP
                                                            177 Post Street, Suite 300
                                                            San Francisco, CA 94108
                                                            415−421−7151
                                                            Fax: 415−362−8064
                                                            Email: jfinberg@altshulerberzon.com
                                                            ATTORNEY TO BE NOTICED

                                                            Matthew Warren Gordon
                                                            Matern Law Group, PC
                                                            1230 Rosecrans Avenue, Suite 200
                                                            Manhattan Beach, CA 90266
              Case 2:19-cv-04599-SVW-SS Document 14 Filed 05/30/19 Page 2 of 4 Page ID #:45
                                                                         310−531−1900
                                                                         Fax: 310−531−1901
                                                                         Email: mgordon@maternlawgroup.com
                                                                         ATTORNEY TO BE NOTICED

                                                                         Scott Ashford Brooks
                                                                         Matern Law Group, PC
                                                                         1230 Rosecrans Avenue, Suite 200
                                                                         Manhattan Beach, CA 90266
                                                                         310−531−1900
                                                                         Fax: 310−531−1901
                                                                         Email: sbrooks@maternlawgroup.com
                                                                         ATTORNEY TO BE NOTICED


V.
Defendant
Delta Air Lines, Inc.                                    represented by Daryl Steven Landy
a Delaware corporation                                                  Morgan Lewis & Bockius LLP
                                                                        600 Anton Boulevard, Suite 1800
                                                                        Costa Mesa, CA 926267653
                                                                        714−830−0600
                                                                        Fax: 714−830−0700
                                                                        Email: dlandy@morganlewis.com
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                         Andrew Paul Frederick
                                                                         Morgan Lewis & Bockius LLP
                                                                         1400 Page Mill Road
                                                                         Palo Alto, CA 94304
                                                                         (650) 843−7565
                                                                         Fax: (650) 843−4001
                                                                         Email: andrew.frederick@morganlewis.com
                                                                         ATTORNEY TO BE NOTICED

                                                                         Nicole L. Antonopoulos
                                                                         Morgan Lewis & Bockius LLP
                                                                         1400 Page Mill Road
                                                                         Palo Alto, CA 94304
                                                                         650−843−4000
                                                                         Fax: 650−843−4001
                                                                         Email: nicole.antonopoulos@morganlewis.com
                                                                         ATTORNEY TO BE NOTICED


 Date Filed        #   Docket Text

 03/22/2019       Ï1   CLASS ACTION COMPLAINT for: (1) Failure to Pay Overtime Wages [Cal. Labor Code
                       Sections 510, 1194]; (2) Failure to Pay Timely Wages [Cal. Labor Code Section 204]; (3) Failure
                       to Furnish Accurate Wage Statements [Cal. Labor Code Section 226]; (4) Failure to Maintain
                       Required Records [Cal. Labor Code Sections 226, 1174]; (5) Failure to Pay All Wages Due to
                       Discharged and Quitting Employees [Cal. Labor Code Section 203]; (6) Unfair and Unlawful
         Case 2:19-cv-04599-SVW-SS Document 14 Filed 05/30/19 Page 3 of 4 Page ID #:46
                    Business Practices [Cal. Bus. & Prof. Code Section 17200 et seq.]; (7) Representative Action for
                    Civil Penalties Under The Labor Code Private Attorneys General Act of 2004 [Cal. Labor Code
                    Section 2698 et seq.], and Demand for Jury Trial against Delta Air Lines, Inc., (Filing Fee $400.00,
                    receipt number 0971−13197158). Filed by Howard Fan. (Attachments: #(1) Civil Cover
                    Sheet)(Matern, Matthew) (Filed on 3/22/2019) Modified on 3/26/2019 (tnS, COURT STAFF).
                    (Entered: 03/22/2019)

03/22/2019    Ï2    Proposed Summons. (Matern, Matthew) (Filed on 3/22/2019) (Entered: 03/22/2019)

03/25/2019    Ï3    Case assigned to Magistrate Judge Sallie Kim.

                    Counsel for plaintiff or the removing party is responsible for serving the Complaint or Notice of
                    Removal, Summons and the assigned judge's standing orders and all other new case documents
                    upon the opposing parties. For information, visit E−Filing A New Civil Case at
                    http://cand.uscourts.gov/ecf/caseopening.

                    Standing orders can be downloaded from the court's web page at www.cand.uscourts.gov/judges.
                    Upon receipt, the summons will be issued and returned electronically. Counsel is required to send
                    chambers a copy of the initiating documents pursuant to L.R. 5−1(e)(7). A scheduling order will be
                    sent by Notice of Electronic Filing (NEF) within two business days. Consent/Declination due by
                    4/8/2019. (srnS, COURT STAFF) (Filed on 3/25/2019) (Entered: 03/25/2019)

03/26/2019    Ï4    Initial Case Management Scheduling Order with ADR Deadlines: This case may fall within
                    the Pilot Program for Initial Discovery Protocols for Employment Cases Alleging Adverse
                    Action. See General Order 71. Parties and Counsel are directed to review General Order 71 to
                    determine whether it applies to this case, and to comply with that General Order if applicable.
                    Joint Case Management Statement due by 6/17/2019. Initial Case Management Conference set
                    for 6/24/2019 at 1:30 PM in San Francisco, Courtroom C, 15th Floor. (tnS, COURT STAFF)
                    (Filed on 3/26/2019) (Entered: 03/26/2019)

03/26/2019    Ï5    Summons Issued as to Defendant Delta Air Lines, Inc.. (tnS, COURT STAFF) (Filed on 3/26/2019)
                    (Entered: 03/26/2019)

04/03/2019    Ï6    CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by Howard Fan.. (Finberg,
                    James) (Filed on 4/3/2019) (Entered: 04/03/2019)

05/08/2019    Ï7    WAIVER OF SERVICE Returned Executed filed by Howard Fan. Service waived by Delta Air
                    Lines, Inc. waiver sent on 4/10/2019, answer due 6/10/2019. (Matern, Matthew) (Filed on 5/8/2019)
                    (Entered: 05/08/2019)

05/08/2019    Ï8    Certification of Interested Entities or Persons filed by Howard Fan (Matern, Matthew) (Filed on
                    5/8/2019) (Entered: 05/08/2019)

05/23/2019    Ï9    NOTICE of Appearance by Daryl Steven Landy (Landy, Daryl) (Filed on 5/23/2019) (Entered:
                    05/23/2019)

05/23/2019   Ï 10   NOTICE of Appearance by Andrew Paul Frederick (Frederick, Andrew) (Filed on 5/23/2019)
                    (Entered: 05/23/2019)

05/23/2019   Ï 11   STIPULATION AND [PROPOSED] ORDER to Transfer Venue from this Court to the United
                    States District Court for the Central District of California filed by Delta Air Lines, Inc..
                    (Attachments: #(1) [Proposed] Order Granting Stipulation to Transfer Venue from this Court to the
                    United States District Court for the Central District of California)(Frederick, Andrew) (Filed on
                    5/23/2019) (Entered: 05/23/2019)

05/23/2019   Ï 12   NOTICE of Appearance by Nicole L. Antonopoulos (Antonopoulos, Nicole) (Filed on 5/23/2019)
                    (Entered: 05/23/2019)
         Case 2:19-cv-04599-SVW-SS Document 14 Filed 05/30/19 Page 4 of 4 Page ID #:47
05/24/2019   Ï 13   ORDER by Magistrate Judge Sallie Kim granting 11 Stipulation to Transfer Venue. The
                    Court transfers the action to the United States District Court for the Central District of
                    California. (mklS, COURT STAFF) (Filed on 5/24/2019) (Entered: 05/24/2019)

05/24/2019     Ï    case electronically transmitted to the Central District of California. (tnS, COURT STAFF) (Filed on
                    5/24/2019) (Entered: 05/24/2019)
